                         IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

LALANGIE HOSKINS                                                                     PLAINTIFF

V.                                                                              NO. 3:17cv224-M

EUGENE DRODER, III, ET AL.                                                        DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       This cause comes before the Court on Defendants’ Rule 12(b)(6) Motions to Dismiss with

Prejudice [37][39] [48][50]. The Court, having considered the memoranda and submissions of the

parties, along with relevant case law and evidence, is now prepared to rule.

                                           Background

       On November 09, 2017, Lalangie Hoskins (Plaintiff) filed her complaints, pro se, against

Eugene Droder, III, Angel Contreras, and GE Aviation (collectively Defendants) alleging claims

of employment discrimination under Title VII of the Civil Rights Act of 1964. In her complaint,

Plaintiff describes Defendant Contreras as the “Lead Human Resources Rep.” for GE Aviation

and Defendant Droder as “Counsel, Labor and Employment” for GE Aviation.

       In June 2018, Defendant Angel Contreras and Defendant Eugene Droder, III, moved to

dismiss Plaintiff’s complaint against them under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Defendants ask this court to dismiss all Title VII claims, any claims under the American

with Disabilities Act of 1990 (ADA), and any claims under the Family and Medical Leave Act

(FMLA). Defendants also made alternative motions to dismiss; however, because this Court finds

that dismissal of both cases is proper pursuant to Rule 12(b)(6) it will not discuss the Defendants’

alternative arguments.




                                                 1 
 
                                               Standard

        Before the Court can grant a motion to dismiss, a Defendant must show that Plaintiff has

not met the relevant pleading standard to state a claim. Specifically, a Defendant must show that

Plaintiff’s complaint fails to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 697, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A claim is facially plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678.

                                              Discussion

    a. Title VII

        “[R]elief under Title VII is available only against an employer, not an individual supervisor

or fellow employee.” Foley v. Univ. of Hous. Sys., 355 F.3d 333, 340 (5th Cir. 2003). “Individuals

are not liable under Title VII in either their individual or official capacities.” Ackel v. Nat’l.

Commc’ns, Inc., 339 F.3d 376, 381 (5th Cir. 2003).

        Here, because Defendants Droder and Contreras are agents of GE Aviation, Plaintiff’s

claims against Defendants Droder and Conteras, in their individual capacity, fail as a matter of

law. Therefore, Defendant Droder’s and Defendant Contreras’s motions to dismiss pursuant to

Rule 12(b)(6) are GRANTED.

    b. ADA

        Like her Title VII claims, Plaintiff’s ADA claims against Defendants Droder and Contreras

in their individual capacity fail as a matter of law. Pursuant to district court holdings within the

Fifth Circuit, as well as holdings by and within other circuits, there is no individual liability under

the ADA. See Franklin v. City of Slidell, 928 F.Supp.2d 874, 882 (E.D. La. 2013); Lefort v.



                                                    2 
 
Lafourche Parish Fire Protection Dist. No. 3, 39 F.Supp.3d 820 (E.D. La. 2014); see also Jones

v. Steinheimer, 387 F.App’x. 766 (4th Cir. 2009); see also Purcell v. Am. Legion, 44 F.Supp.3d

1051 (E.D. Wash. 2014) (collecting cases among various district courts finding that there is no

individual liability under the ADA – “the consensus view among the district courts in this as well

as the Second, Tenth, and Eleventh Circuits is there is no individual liability. . .under the ADA.”).

Thus, this Court GRANTS Defendants’ rule 12(b)(6) motions to dismiss any ADA claims asserted

by Plaintiff against Defendants Droder and Contreras.

    c. FMLA

       Defendants argue that they are not liable for any FMLA violations because neither one of

them are Plaintiff’s “employer” as defined by the FMLA. This Court agrees. To the extent that

Plaintiff is attempting to assert FMLA claims against Defendant Droder and Defendant Contreras,

this court finds that such claims also fail and must be dismissed.

       The FMLA and the FLSA define “employer” in a “substantially identical” manner, and

“accordingly, courts look to FLSA precedent when applying the FMLA.” Crane v. Gore Design

Completion, Ltd., 21 F.Supp.3d 769, 782 (W.D. Tex. 2014) (citing Modica v. Taylor, 465 F.3d

174, 186 (5th Cir. 2006)). In the Fifth Circuit, to determine whether an individual is an employer

under the FLSA the court relies on a four-part “economics reality test.” Williams v. Henagen, 595

F.3d 610, 620 (5th Cir. 2010) (citing Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33, 81

S.Ct. 933, 6 L. Ed. 2d 100 (1961)); see also Gray v. Powers, 673 F.3d 352, 355 (5th Cir. 2012).

Under the economics reality test, the court considers whether the individual alleged to be an

employer: “(1) possessed the power to hire and fire the employees; (2) supervised and controlled

employee work schedules or conditions of employment; (3) determined the rate and method of

payment; and (4) maintained employment records.” Gray, 673 F.3d at 355. Because determining



                                                 3 
 
whether Defendant Droder and Defendant Contreras were Plaintiff’s employers is the same under

the FLSA and the FMLA, the Court will apply the same economic reality test to Plaintiff’s FMLA

claims against Defendant Droder and Defendant Contreras.

       Here, Plaintiff fails to provide facts to suggest to this Court that Defendant Contreras and

Defendant Droder were her employers under the FMLA. Record facts do not establish that

Defendants Contreras and Droder had the power to hire or fire individuals of GE Aviation; that

they supervised employee work schedules or the conditions of employment; that they determined

rates and methods of payment; or that they maintained employment records. Thus, to the extent

that Plaintiff asserts FMLA claims against Defendant Droder and Defendant Contreras, such

claims are dismissed. This Court GRANTS Defendants’ motion to dismiss any FMLA claims

asserted against Defendant Contreras and Defendant Droder.

                                           Conclusion

       Accordingly, based on the foregoing analysis, it is hereby ORDERED that Defendants’

Rule 12(b)(6) Motions to Dismiss with Prejudice [37][39] [48][50] are GRANTED.

       SO ORDERED, this the 5th day of November, 2018.




                                    /s/ MICHAEL P. MILLS
                                    UNITED STATES DISTRICT JUDGE
                                    NORTHERN DISTRICT OF MISSISSIPPI




                                                4 
 
